TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00562-CR


Robert Allen Hall, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 32247, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


		Robert Allen Hall appeals from his conviction on two counts of aggravated assault
on a peace officer.  See Tex. Penal Code Ann. § 22.01 (West Supp. 2007).  After a bench trial, the
trial court found appellant guilty of both counts and, after a sentencing hearing, sentenced appellant
to forty years' imprisonment on the first count and ten years' imprisonment on the second count with
the sentences to run concurrently.  The court of criminal appeals determined that appellant was
denied the right to a timely appeal and he was therefore granted an out-of-time appeal.  He was
represented by counsel at trial and by different counsel on appeal.
		Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807, 812 (Tex. Crim. App. 1987); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974).  Counsel sent appellant a copy of the brief and advised appellant by letter she believes there
are no arguable grounds on appeal.  Counsel also advised appellant that he has a right to review the
record and appellant was sent the reporter's record in the case.  Appellant was advised of his right
to file a pro se brief.  No pro se brief has been filed.
		We have reviewed the record and counsel's brief and find the evidence sufficient to
support the conviction.  We agree that the appeal is frivolous and without merit.  We find nothing
in the record that might arguably support the appeal.  Counsel's motion to withdraw is granted.
		The judgment of conviction is affirmed.


						__________________________________________
 		Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Affirmed
Filed:   March 10, 2008
Do Not Publish